Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 24, 1993, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant, a fashion model, was found by the Board to be an employee of USA Models, Inc., a modeling agency, and not an independent contractor. The agency asserts that the Board’s finding was error because the agency did not maintain the requisite degree of control over claimant. The record, however, reveals that the agency, among other things, coordinated claimant’s work schedule, negotiated with clients on claimant’s behalf, instructed claimant on the appropriate dress and behavior, and received a portion of claimant’s modeling fees. In view of this, we find that the Board’s decision that claimant was not an independent contractor is supported by substantial evidence.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.